64.	 Mr. President, I have the honor to convey to you and, through you, to the representatives greetings from my August Sovereign His Majesty King Birendra Bir Bucram Shah Dev and his best wishes for the success of the thirty-seventh session of the General Assembly.
65.	I have the great pleasure to extend to you, Sir, on behalf of my delegation and on my own behalf, our sincere congratulations on your election as President Ot this session of the General Assembly. You represent a country with which Nepal has friendly relations. We are confident that, with your experience, skill and wisdom, you will guide the work of this session to a successful conclusion. I also wish to express our appreciation to Mr. Kittani of Iraq, who guided the business of the last session of the General Assembly with impartiality and efficiency. I avail myself of this opportunity to pay our compliments to the Secretary-General for his exemplary devotion to the ideals of the United Nations and for the admirable manner in which he has been carrying out the heavy responsibilities of his high office.
Mr. Lusaka (Zambia), Vice-President, took the Chair.
66.	The past year has been less than reassuring in many respects. Hie world political situation has not shown any sign of improvement. East-West relations and, in particular, relations between the two superpowers have further deteriorated, affecting a whole range of relationships in the international arena. Foreign military interventions in some parts of the world have not ended. Regional conflicts containing potential threats to international peace and security have assumed more dangerous proportions. The arms race, especially the competition in nuclear weapons, continues uncontrolled. Negotiations on vital economic issues remain deadlocked. These are ominous developments which cause us concern.
67.	The world economic situation continues to be grim. International economic co-operation and the system of multilateral co-operation continue to erode at an alarming rate. Although there has been a greater awareness of the need for development, continuing world economic stagnation has actually resulted in a decline in the per capita incomes of a large number of developing countries. As a result, there has been a sharp increase in the number of people living in absolute poverty. This situation of continuing and increasing poverty constitutes a grave threat to international stability and peace.
68.	The plight of the least developed countries remains particularly acute. This group of countries has been suffering serious setbacks in the form of slower growth and widening payment deficits as a result of the world economic crisis. The United Nations Conference on the Least Developed Countries, held last year, agreed on the need for special measures, including concessional assistance for such countries. The Substantial New program of Action for the 1980s for the Least Developed Countries, adopted by that Conference, is an important link in the vitally needed interaction between the developed and the developing countries. We appeal for the urgent implementation of that program.
 
69.	The serious erosion in the effectiveness of multilateral economic co-operation has been a matter of deep concern to my delegation. Serious resource constraints are hampering the operation of the International Development Association, which provides critically needed resources to the low-income developing countries. The efforts of the developing countries to make policy adjustments to meet the desperate situation have to be supplemented by some form of long-term assistance to avoid the need for the poorer countries to slow down growth as the only way of balancing their international accounts.
70.	UNDP has been rendering invaluable assistance to the developing countries in their efforts to create the necessary infrastructure for development. In this effort it has been trying to take into particular account the needs of the poorest countries. Other bodies and specialized agencies of the United Nations are also engaged most constructively in the socioeconomic development of the developing countries. The shortfall in voluntary allocations of resources has seriously affected the programs of these bodies. Only firm and predictable support from the Member States, the developed countries in particular, can ensure their continuous and effective functioning. My delegation fears that if these bodies are forced to cut back on their programs, it will have serious consequences for the implementation of the Substantial New program of Action, to which the international community has committed itself.
71.	The problem of energy is a priority item within the overall structural readjustment that the United Nations is seeking to achieve. The United Nations Conference on New and Renewable Sources of Energy, which was held at Nairobi in 1981, underlined that the interest of all countries would be served by an orderly transition to new and alternative sources of energy, in view of the finiteness of the traditional Source of energy. We 'tote with regret that no serious action has been taken to implement the Nairobi program of Action, especially in its institutional and financial aspects.
72.	The difficulties facing the United Nations Financing System for Science and Technology for Development are still far from overcome. My delegation regrets the negative attitude adopted by some developed countries towards contributing to the resources of the system, in spite of the great flexibility shown by the Group of 77.
73.	The growing trend towards protectionism and unilateral trade practices has aggravated the already difficult economic situation of the developing countries. My delegation hopes that the forthcoming meeting at the ministerial level of GATT will succeed in establishing a fair international trading practice responsive to the particular needs of the developing countries.
74.	Economic co-operation among developing countries has assumed even greater significance in the present context. The 1981 Caracas program of Action has charted the course for collective self-reliance to break the cycle of dependence, poverty and underdevelopment. In this context the meeting of the Intergovernmental Follow-up and Co-ordination Committee on economic co-operation among developing
countries, held in Manila in August, is of particular significance.
75.	In the light of these pressing economic and development issues, the sixth session of UNCTAD, scheduled to be held in June next year in Belgrade, assumes crucial importance. At that session UNCTAD will have to break new ground to redress the central problems and disruptions in world trade and development. Only a new beginning can ensure the revival of the world economy.
76.	Efforts in the past year have proved that it is becoming increasingly difficult to take timely decisions and necessary action to correct the international economic situation. There has been some progress in the drafting of a compromise which would permit the adoption of a resolution on the launching of the global negotiations. In the negotiations the Group of 77 has displayed great flexibility and accommodation in trying to meet the concerns of the developed countries. Regrettably, these serious efforts have not so far succeeded in breaking the deadlock over the substantive issues. Nepal fully supports the notion that the United Nations has to play a central role in any realistic program for global economic recovery. We call once again for the early launching of the global negotiations to face the challenges of the international economic difficulties. The stalling of the negotiations has withheld the impetus necessary for the effective implementation of the International Development Strategy for the Third United Nations Development Decade [resolution 35/56, annex].
77.	There can be no enduring security in the world so long as widespread poverty and economic injustice prevail. It is on the basis of these two aspects of security and development that my Government watches with increasing concern the continuing rise in military expenditures. World military spending in 1981 is estimated to have reached a staggering $600 billion to $650 billion. Thus, the resources desperately needed for development are being rapidly drained away.
78.	The second special session of the General Assembly devoted to disarmament was the focus of great public attention and interest. Despite this popular concern and all the intensive work, the Assembly failed to reach any agreement on substantive items at that session. This failure is all the more regrettable because the great Powers went back on their solemn commitment to use the United Nations as a forum for disarmament negotiations. The failure of the special session was thus another example of the crisis of confidence in the United Nations system.
79.	The building of trust between the East and the West is a difficult task, but Nepal believes that continuing dialog between the United States and the Soviet Union is necessary to open the way to the reduction and eventual elimination of the nuclear arms race. We welcome the resumption of negotiations between these Powers on strategic arms and on medium-range nuclear weapons, and we hope that they will speedily agree on balanced and verifiable reductions of these weapons.
80.	The adoption of the United Nations Convention on the Law of the Sea has been a major achievement of the United Nations. After years of intense
negotiations, the international community has adopted a legal instrument designed to regulate the use of the seas and the exploitation of their resources. My delegation welcomes this development as being a positive one which could bring great benefits to all the countries of the world, coastal and land-locked, on the basis of equity and justice.
81.	Nepal has often repeated its firm conviction that the principles of non-interference in the internal affairs of States, of peaceful coexistence and of respect for the independence, sovereignty and territorial integrity of other countries are sacrosanct. We can never accept any justification for armed intervention.*, nor csin we recognize any situation created by such interventions.
82.	It is therefore with deep regret that we note that the withdrawal of all foreign forces from Kampuchea has not yet come about, and that the efforts of the United Nations and the International Conference on Kampuchea to find a peaceful settlement have made no progress. Nepal welcomes the formation of the Coalition Government of Democratic Kampuchea under the leadership of His Royal Highness Samdech Norodom Sihanouk. Nepal once again urges all parties concerned to join in the efforts of the United Nations and the International Conference on Kampuchea to achieve a just political settlement of the problem.
83.	In Afghanistan, likewise, the withdrawal of all foreign forces will constitute the essential first step towards the normalization of the situation. Only such normalization will enable the people of that country to exercise their inalienable right of self-determination. Nepal will continue to support the efforts of the United Nations to achieve a negotiated political settlement in Afghanistan.
84.	The Middle East situation continues to dominate the affairs of the international community. The past year has regrettably seen no sign of progress towards a comprehensive peace, which alone can ensure a just and peaceful future for all the peoples and nations of the region. Nepal remains convinced that a just, lasting and comprehensive peace in the Middle East has to be based on three basic principles: recognition of the right of the Palestinian people to self- determination, and their participation in the overall peace negotiations; withdrawal of Israeli forces from territories occupied since 1967; and recognition of the right of all States in the region, including Israel, to live in peace within secure and recognized boundaries, free from threats and acts of force. In this respect. Security Council resolutions 242 (1967) and 338 (1973) have lost none of their validity with the passage of time. Given good will and accommodation, it is not impossible to achieve early and full implementation of these resolutions, together with a pledge by the international community to assure the inalienable rights of the Palestinian people. Nepal hopes that the momentum generated by the recent important proposals for the settlement of the problem will not be allowed to dissipate.
85.	When we talk of the Middle East our attention naturally turns to Lebanon. The Israeli invasion of Lebanon came as a big shock to my delegation. Nepal has strongly denounced the Israeli military invasion
and demanded the unconditional and total withdrawal of Israeli forces.
86.	Nepal repeats its appeal to two non-aligned countries, the Islamic Republic of Iran and Iraq, to seek a peaceful solution of their dispute.
87.	Nepal reiterates its call for a peaceful solution of the question of Cyprus, a solution which respects the territorial integrity, sovereignty and non-aligned character of that country.
88.	With regard to the Korean question, my Government continues to hold the view that the aspirations of the Korean people to national reunification should be fulfilled peacefully, without foreign interference or intervention.
89.	Despite occasional reports of progress, the stalemate over Namibia continues.
90.	The persistence of the policy of apartheid in South Africa causes us profound sorrow. In total defiance of world public opinion, the racist regime has continued its policy of denying the vast majority of the population elementary human rights, uprooting large numbers from their homeland, and compelling many others to live in so-called homelands against their wishes.
91.	The Secretary-General has presented a serious analysis of the state of the Organization in his first report on the work of the Organization. His honest description of the erosion of the authority of the United Nations and his suggestions for the restoration of its effectiveness are matters for serious study by all Member States.
92.	I cannot fail to express our great appreciation of the valuable support and assistance extended to us by the various bodies and specialized agencies of the United Nations in our development efforts. Nepal believes that despite its serious limitations there can be no alternative to the United Nations in achieving the goals of international peace and security and the promotion of the economic and social advancement of all peoples. We have interwoven our faith in the United Nations and our respect for the lofty principles of the Charter with our policy of non-alignment. We have constantly endeavored to seek a coordinated approach to bilateral, regional and global issues. Guided by these ideas of mutual benefit and collective self-reliance, we have joined other nations to achieve a prudent exploitation of the vast human, material and natural resources for the collective benefit of the South Asian region. We are heartened by the unanimous support of all countries of our region for the concept of regional co-operation. Considerable progress ha; already been made in identifying the scope of co-operation in various agreed fields. Nepal believes that the promotion of mutual confidence and co-operation among neighbors can be a vehicle of peace, security and all-round economic development of the region. Our traditional national ideals, our unrelenting quest for peace and friendship, and our aspirations to development and co-operation are embodied in our proposal that Nepal be declared a zone of peace.
93.	The United Nations keeps alive mankind's faith in its better self, in the ideals and principles which are worthy of being lived and striven for. In the
dark hours of frustration and despair, these ideals renew man's determination to overcome problems that sometimes seem to overwhelm him. It is essential to renew dedication to these ideals. It is necessary to build, collectively and consciously, on the foundation that was laid 37 years ago, and to develop the vision to guarantee the future.
